DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 06/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/134375 (Taylor et al.).
	Regarding claim 1, Taylor et al. teaches a magnetic orthodontic device (Abstract; Figure 5) comprising: an aligner (Abstract; Figure 5, #14; the device can treat malocclusion and can therefore be considered an aligner) having at least one connecting portion adapted to be connected to teeth or an alveolar bone (Annotated Figure 5; Page 11, lines 1-5); and at least one assembling portion respectively disposed at the at least one connecting portion (Abstract; Annotated Figure 5; the magnets #52, #54 and the magnets across from these are encased in the acrylic, so the space in which they are encased can be considered the assembling portion); and at least one magnet respectively assembled to the at least one assembling portion (Abstract; Page 11, lines 1-5).


    PNG
    media_image1.png
    706
    687
    media_image1.png
    Greyscale

Taylor et al. Figure 5, Annotated (a)
	Regarding claim 2, Taylor et al. teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the aligner has a linkage portion being elongated and having two opposite ends (Figure 5, #60); the at least one connecting portion is two connecting portions respectively connected to the two opposite ends of the linkage portion (Annotated Figure 5(a)); the at least one assembling portion is one assembling portion defined in one of the two connecting portions (Annotated Figure 5(a)); and the at least one magnet is one magnet embedded in the assembling portion (Annotated Figure 5(a); #52).

    PNG
    media_image2.png
    706
    687
    media_image2.png
    Greyscale

Taylor Figure 5, Annotated (b)
	Regarding claim 3, Taylor et al. teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the aligner has a linkage portion being elongated and having two opposite ends (Figure 5, #60); the at least one connecting portion is two connecting portions respectively connected to the two opposite ends of the linkage portion (Annotated Figure 5(b)); the at least one assembling portion is two assembling portions respectively defined in the two connecting portions (Annotated Figure 5(b)); and the at least one magnet is two magnets respectively embedded in the two assembling portions (Annotated Figure 5(b); #52 and the magnet opposite it).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772     

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772